Citation Nr: 0940345	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  

2.  Legal entitlement to death pension benefits.

3.  Legal entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
September 1941 to December 1942, and with the Regular 
Philippine Army from August 1945 to October 1945.  He was a 
prisoner of war from April 1942 to December 1942.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The Veteran died in September 1990.  The 
appellant is the Veteran's surviving spouse.  

The Board notes that the RO characterized the issue of 
entitlement to nonservice-connected death pension benefits as 
a new and material claim in its March 2008 statement of the 
case and May 2009 supplemental statement of the case.  As 
there is no evidence of a prior final decision regarding this 
claim, and the claim hinges on the appellant's legal 
entitlement to the benefit, the Board will proceed with this 
claim on the merits.  

The RO most recently declined to find that new and material 
evidence had been received to reopen the appellant's 
previously denied claim of service connection for the cause 
of the Veteran's death in August 2002.  Before the Board may 
consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim of 
service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was originally denied in March 1995 and denied on the merits 
again in July 1996.  The Board confirmed the July 1996 rating 
decision in its October 1998 decision.  

2.  In August 2002, the RO most recently declined to find 
that new and material evidence had been received to reopen 
the appellant's previously denied claim of service connection 
for the cause of the Veteran's death.  The appellant did not 
appeal this decision and it became final.  

3.  Since August 2002, new and material evidence has not been 
received to reopen the appellant's previously denied claim of 
service connection for the cause of the Veteran's death.  

4.  The Veteran had service with the Philippine Commonwealth 
Army and the Regular Philippine Army.  

5.  At the time of his death, the Veteran did not have a 
claim pending with VA.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision declining to find new and 
material evidence had been received to reopen the previously 
denied claim of service connection for a for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since the August 2002 rating decision 
regarding the claim of service connection for the cause of 
the Veteran's death is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2009).

4.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In letters dated in July 2006, April 2008, and March 2009, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2009 notice.  The record also reflects that the March 2009 
notice was compliant with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

With respect to obtaining new and material evidence, the 
Board finds that the March 2009 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the appellant was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2006 notice was given prior to 
the appealed AOJ decision, dated in July 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA.  

New and material evidence 

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant has contended that the 
Veteran's acute lymphocytic leukemia was caused by his POW 
confinement.  

In August 2002, the RO declined to reopen the appellant's 
previously denied claim of service connection for the cause 
of the Veteran's death.  The appellant was advised of the 
denial of benefits and of her appellate rights, but did not 
perfect an appeal on the decision.  As such, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in July 2006, the 
appellant seeks to reopen her previously denied claim of 
service connection for the cause of the Veteran's death.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 2002 rating decision, the evidence 
of record generally included, the Veteran's service records, 
private treatment records, the appellant's statements, 
affidavits of those who alleged they knew the Veteran, and 
the death certificate.  The death certificate indicated that 
the Veteran immediately died of cardio-respiratory arrest 
secondary to acute lymphocytic leukemia.  Service connection 
for the cause of the Veteran's death was originally denied 
because the Veteran was not service-connected for acute 
lymphocytic leukemia at the time of his death, nor was it 
shown to be attributable to his period of active duty.  In 
August 2002, the RO declined to reopen the cause of death 
claim because the new evidence submitted was not material as 
it only spoke to treatment for the Veteran's diagnosed 
conditions and made no findings of any relationship to 
service.  

Evidence received since the August 2002 rating decision is 
essentially cumulative of the medical evidence that was 
evidence of record and considered in the prior decisions.  
There is no newly submitted clinical evidence that the 
Veteran's acute lymphocytic leukemia was attributable to his 
period of active duty-including his time confined as a POW.  
Also, statements submitted by the appellant are essentially 
cumulative of the statements she has previously submitted and 
considered in prior decisions.  

In the appellant's December 2007 letter to VA, she indicated 
that submission of the Veteran's death certificate should 
constitute new and material evidence for purposes of 
reopening the claim.  The Board indicates that the Veteran's 
death certificate was of record at the time of the March 1995 
rating decision, and there is no evidence of record 
reflecting an amended death certificate received since August 
2002.  

Upon careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the appellant's previously denied claim of service 
connection for the cause of the Veteran's death.  There is no 
evidence that the Veteran's acute lymphocytic leukemia is 
attributable to his period of service or POW confinement.  
Additionally, most newly submitted evidence is merely 
photocopies of evidence that was already considered in prior 
decisions, including the August 2002 rating decision.  This 
newly submitted evidence does not speak to an unestablished 
fact necessary to substantiate the claim.  Namely, there is 
no clinical record indicating that the Veteran's death was 
attributable to his period of active duty.  Additionally, the 
Veteran's acute lymphocytic leukemia is not one of the 
presumptive diseases under 38 C.F.R. § 3.309(c) for former 
prisoners of war.  Thus, the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claim of service connection for the cause 
of the Veteran's death, and the claim remains denied.

Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

The Veteran had Philippine Commonwealth Army service and 
Regular Philippine Army service.  In October 1964, the 
National Personnel Records Center (NPRC) certified that the 
recognized period of service was from September 1941 to 
December 1942, and from August 1945 to October 1945.  There 
is no evidence to contradict the findings of the NPRC, nor 
has the appellant contended otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this Veteran.  
Therefore, the Board must find that the Veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  

Accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

At the time of the Veteran's death in September 1990, he did 
not have a claim pending with VA, nor has the appellant 
contended otherwise.  Absent evidence of a claim pending at 
the time of the Veteran's death, the appellant is not 
entitled to accrued benefits.  


ORDER

New and material evidence not having been received, the claim 
of service connection for the cause of the Veteran's death is 
not reopened.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


